Exhibit 10.37

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) between Daisy Vanderlinde
(hereinafter referred to as “Executive,” a term which includes the successors,
assigns, beneficiaries, personal representatives, and heirs of Daisy
Vanderlinde) and Office Depot, Inc. (hereinafter referred to as “Office Depot”
or “Company,” terms which include each and every officer, director, employee,
agent, parent corporation or subsidiary, affiliate or division, its successors,
assigns, beneficiaries, servants, legal representatives, insures and heirs) is
presented to Executive on July 18, 2011.

WHEREAS Executive’s last day of employment is August 31, 2011 (the “Separation
Date”);

WHEREAS Executive is entitled to any unpaid wages that she has earned through
the Separation Date and payment for any accrued unused vacation time in her
Grandfathered Accrual;

WHEREAS Executive is entitled to any vested benefits in her 401(k) account,
regardless of whether she signs this Agreement; and

WHEREAS Executive may apply for COBRA coverage provided by law at her expense
regardless of whether she signs this Agreement.

FOR AND IN CONSIDERATION of the foregoing, and other good and valuable
consideration as set forth below, the Parties agree as follows:

 

  1. Severance Benefit. Office Depot agrees to pay Executive the total sum of
$1,572,296.00 which shall be referred to as the “Severance Benefit”. As a
condition to receipt of the Severance Benefit, Executive must (i) execute and
return this Agreement within the time period set forth in Section 7, and
(ii) not exercise her right of revocation as set forth in Section 7. The total
time period described in (i) and (ii) above is the “Release Period.” Payment of
the Severance Benefit will be made as follows: (1) a check made payable to
Deutsch Rotbart & Associates, P.A., in the amount of $56,100, subject to a W-9
and (2) check made payable to Executive in the amount of $1,516,196 in a lump
sum, less applicable taxes, other deductions required by law, and/or any amounts
due Office Depot, within fifteen (15) days following the expiration of the
Release Period. Of this $1,516,196 payable to Executive, a total of $76,296
equates to 18 months of COBRA premiums for medical, dental, and vision based on
the coverage rates in effect on the Separation Date. No payments specified in
this paragraph will be made later than March 15, 2012.

The payments specified above do not provide for a deferral of compensation under
section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and, therefore, all payments are intended to be exempt from Section 409A under
the short-term deferral exemption of Treasury Reg. § 1.409A-1(b)(4).

Executive acknowledges that the Severance Benefit set forth in this Section 1
satisfies in full the severance obligations in Executive’s offer letter dated
September 8, 2005, as amended effective December 31, 2008. Executive further
acknowledges that the Severance Benefit set forth in this Section 1 is
conditional upon her execution and non-revocation of this Agreement, and
Executive’s adherence to her post-employment obligations contained herein,
including, without limitation, the obligations set forth in Section 7.

 

Page 1 of 5



--------------------------------------------------------------------------------

  2. Release of Claims and Covenant Not to Sue. Executive agrees to release and
forever discharge Office Depot from any and all claims, demands, actions, and
causes of action, and all liability whatsoever, whether known or unknown, fixed
or contingent, which Executive has or may have against Office Depot as a result
of her employment by and subsequent separation from employment with Office
Depot, up to the date of the execution of this Agreement and the general release
contained herein. This release includes but is not limited to claims at law or
equity or sounding in contract (express or implied), common law or tort arising
under federal, state or local laws, including, but not limited to, those laws
prohibiting age, sex, race, disability, veteran, national origin or any other
forms of discrimination. This further includes but is not limited to any and all
claims arising under the Age Discrimination in Employment Act, the Americans
with Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the United
States Code, as amended, the Worker Adjustment and Retraining Notification Act,
Section 409A of the Internal Revenue Code of 1986, as amended, or the Employee
Retirement Income Security Act of 1974, as amended (ERISA), or claims growing
out of any legal restrictions on Office Depot’s right to terminate its
employees.

Executive further covenants not to sue or to file any arbitration demand against
Office Depot for any claims. Executive affirms that she has not otherwise filed,
caused to be filed, or presently is a party to any claim, complaint, or action
against Office Depot in any forum or form. While Executive is not foreclosed
from filing a civil rights charge or complaint with the Equal Employment
Opportunity Commission or any other government agency or having such a charge or
complaint filed on her behalf, Executive waives the right to receive any benefit
or remedial relief as a consequence of any such civil rights charge or complaint
filed by her or on her behalf. Should any such charge or action be filed by
Executive or on her behalf involving matters covered by this Agreement with the
Equal Employment Opportunity Commission or a state fair employment practices
agency, Executive agrees to promptly give the agency a copy of this Agreement
and inform it that any individual claims that Executive might otherwise have had
are now resolved. Executive understands that nothing in this Agreement releases
Office Depot from Worker’s Compensation or disability benefits, if any, to which
Executive may be entitled in connection with her employment with Office Depot.

 

  3. Corporate American Express Charges. Executive agrees to provide Office
Depot with receipts for any and all expenses charged to her Corporate American
Express Card that are pending or unpaid, within 5 (five) business days after the
Separation Date. Executive further understands and agrees that it is Executive’s
personal obligation to directly render payment to American Express for any
personal charges incurred on her Corporate American Express Card and understands
and agrees that if she fails to do so, Office Depot has the right, but is not
obligated, to deduct any and all amounts owing on her Corporate American Express
Card for personal expenses from her severance payment, under this Agreement. Any
and all amounts due to Office Depot, as the result of any employee loan, will be
deducted from the amounts received under this Agreement, until the loan has been
satisfied. Executive affirms that, if applicable, any amounts due as a loan from
the Office Depot Disaster Relief Foundation will be repaid from the severance
amount.

 

  4. No Admission of Liability. Executive acknowledges that this Agreement shall
not in any way be construed as an admission by Office Depot of any unlawful or
wrongful acts whatsoever against Executive or any other person, and Office Depot
specifically disclaims any liability to or wrongful acts against Executive or
any other person.

 

  5. Waiver. Executive expressly waives and releases any right to reinstatement
by Office Depot and agrees not to seek or accept employment with Office Depot in
the future, unless such new employment is expressly and mutually agreed to by
Office Depot and Executive, in writing.

 

Page 2 of 5



--------------------------------------------------------------------------------

  6. Non-Compete, Confidentiality, Non-Disparagement, Cooperation. Executive
understands and agrees that, with the exception of the Employee Non-Competition,
Confidentiality, and Non-Solicitation Agreement signed on September 19, 2005
(the “Non-Competition, Confidentiality, and Non-Solicitation Agreement”), this
Release Agreement supersedes all prior agreements and understandings between
Executive and Office Depot. Executive understands and agrees that this Release
Agreement and the surviving Non-Competition, Confidentiality, and
Non-Solicitation Agreement, constitute the entire agreement between Office Depot
and Executive with respect to Executive’s employment and termination of
employment, that no other promises have been made to Executive, and that
Executive has not relied upon any representation or statement, written or oral,
not set forth in this document. Executive expressly acknowledges that the
non-compete, non-solicitation, and confidentiality provisions contained in her
Non-Competition, Confidentiality, and Non-Solicitation Agreement are
incorporated into this Release Agreement and remain in full force and effect.
The terms set forth in this Section 6 are material terms of this Release
Agreement and are essential to protect Office Depot’s legitimate interests and
relationships. Executive agrees that a breach of any of these terms would cause
irreparable harm to Office Depot, and that Office Depot may seek immediate
injunctive relief in a court of law to enforce the terms of this Release
Agreement and the surviving Non-Competition, Confidentiality, and
Non-Solicitation Agreement.

Executive further agrees not to make any remarks disparaging the conduct or
character of Office Depot, dealing in any manner with her tenure as an executive
with Office Depot, including the circumstances of her departure from Office
Depot. Should Executive violate this non-disparagement provision, she shall be
subject to losing any and all benefits afforded to her under this Agreement.

Executive will provide her full and truthful testimony, cooperation and
assistance in any litigation, investigations, or administrative proceeding
involving any matters with which she was involved during her employment with
Office Depot. Office Depot will reimburse Executive for reasonable travel
expenses and other reasonable expenses and costs with the prior written approval
of the Executive Vice President, General Counsel of Office Depot, which are to
be incurred in providing such assistance.

Executive acknowledges and agrees that the terms and provisions of this
Agreement, as well as any and all incidents leading to or resulting from this
Agreement, are confidential and shall not be discussed with any individual
without the prior written consent of Office Depot’s Executive Vice President,
General Counsel, except that this Agreement shall not prohibit Executive from
required confidential disclosures to her attorney, accountant, or to any
governmental taxing authority, or discussing the matter with her immediate
family on a need to know basis or as otherwise required by law.

 

  7. Time to Consider, Right of Revocation. Executive understands and
acknowledges that she has until September 1, 2011, which is at least twenty-one
(21) calendar days, to review and consider the provisions of this Agreement, and
agrees that any modifications, material or immaterial, made to this Agreement do
not restart the running of the twenty-one (21) day period. Executive shall not
execute this Agreement prior to her Separation Date. Executive further
understands that she has seven (7) calendar days following her execution of this
Agreement to revoke her acceptance of this Agreement (the “Revocation Period”)
and that this Agreement shall not become effective or enforceable until the
Revocation Period has expired. Revocation of this Agreement must be made by
delivering a written notice of revocation to the Executive Vice

 

Page 3 of 5



--------------------------------------------------------------------------------

  President, General Counsel. For this revocation to be effective, written
notice must be received by the Executive Vice President, General Counsel no
later than the close of business on the seventh day after Executive signs this
Agreement. Executive understands and acknowledges that no monies will be paid to
her pursuant to Section 1 of this Agreement until the Revocation Period has
expired.

 

  8. Attorneys’ Fees. In the event that Executive or Office Depot commences an
action for damages, injunctive relief, or to enforce the provisions of the
Agreement, the prevailing party in any such action shall be entitled to an award
of its reasonable attorneys’ fees and costs, including appellate fees and costs,
incurred in connection therewith as determined by the court in any such action.
To the extent that any payment or reimbursement by Office Depot of fees or costs
pursuant to this Section 8 does not qualify for exclusion from Federal income
taxation, Office Depot will make the payment or reimbursement only if Executive
incurs the corresponding expense during her lifetime and the court determines
that Office Depot is required to make payment or reimbursement of the expense
pursuant to this Section 8 no later than two months prior to the last day of the
calendar year following the calendar year in which Executive incurs the expense
so that Office Depot can and will, make the payment or reimbursement on or
before the last day of the calendar year following the calendar year in which
Executive incurs the expense. The amount of expenses eligible for such payment
or reimbursement by Office Depot during a calendar year will not affect the
amount of expenses eligible for such reimbursement or payment by Office Depot in
another calendar year, and the right to such payment or reimbursement by Office
Depot is not subject to liquidation or exchange for another benefit from Office
Depot.

 

  9. Indemnification. Nothing herein shall be construed to waive or disclaim any
indemnification rights to which Executive may be entitled under Office Depot’s
By-Laws, nor is this Agreement intended to release, waive or disclaim any rights
that either Office Depot or Executive may have under an applicable insurance
policy.

 

  10. Miscellaneous. This Agreement shall be governed in all respects by the
laws of the State of Florida. Venue for any dispute arising out of or relating
to this Agreement shall be in Palm Beach County, Florida. This Agreement shall
not be construed against either party by virtue of the drafting hereof by the
Company. If any part of the Agreement should be declared invalid, illegal or
unenforceable, the rest of the Agreement will still be valid and enforceable.
This Agreement constitutes the entire written understanding of the parties with
respect to the subject matter hereof, and may not be modified, amended or
revoked except in writing signed by each party.

 

  11. Tax Treatment. This Agreement will be construed and administered to
preserve the exemption from Section 409A, and the guidance thereunder of
payments that qualify as short-term deferrals pursuant to Treas. Reg.
§1.409A-1(b)(4). Executive acknowledges and agrees that Office Depot has made no
representation to Executive as to the tax treatment of the compensation and
benefits provided pursuant to this letter and that Executive is solely
responsible for all taxes due with respect to such compensation and benefits.

 

Page 4 of 5



--------------------------------------------------------------------------------

I CERTIFY THAT I HAVE FULLY READ, HAVE RECEIVED AN EXPLANATION OF, AND
COMPLETELY UNDERSTAND THE PROVISIONS OF THIS GENERAL RELEASE, THAT OFFICE DEPOT
HEREBY ADVISES ME TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS GENERAL
RELEASE, THAT I HAVE BEEN GIVEN AT LEAST TWENTY-ONE (21) CALENDAR DAYS TO REVIEW
AND CONSIDER THE PROVISIONS OF THIS GENERAL RELEASE, AND THAT I AM SIGNING THIS
GENERAL RELEASE FREELY AND VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE
INFLUENCE.

 

Executive     Office Depot, Inc. /s/ Daisy Vanderlinde     /s/ Elisa D. Garcia
Daisy Vanderlinde    

 

Date:    9-1-11     Date:    9-2-11

 

Page 5 of 5